Title: From George Washington to Major General Benjamin Lincoln, 9 February 1778
From: Washington, George
To: Lincoln, Benjamin



Dear Sir
Valley Forge February the 9th 1778

On the 20th Ulto I did myself the pleasure of writing you by Colonel Marshall who was going to Boston, to which place I had heard that you

were gone. Lest my information on that head should have been wrong and you should still be at Albany, I transmit you a Copy of my Letter of that date by the conveyance which now offers, and I am to request that you will, as soon as your condition will admit, repair to this Army.
No occurrence of importance has taken place of late, and I have only to add my best wishes for your immediate & perfect recovery, and to assure you that I am Dear Sir with great esteem & regard Your Most Obedt Servt

Go: Washington

